UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from:to Commission File Number0-50009 PACIFIC HEALTH CARE ORGANIZATION, INC. (Exact name of registrant as specified in its charter) Utah 87-0285238 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 1201 Dove Street, Suite 300 Newport Beach, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(949) 721-8272 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: $.001 par value, common voting shares (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the ExchangeAct.YesoNo x The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity as of June 30, 2011 was approximately $144,849. As of March 12, 2012 the issuer had 802,424 shares of its $.001 par value common stock outstanding. Documents incorporated by reference:None Table of Contents Table of Contents Page PART I Item 1. Business 4 Item 1A. Risk Factors 12 Item 1B. Unresolved Staff Comments 12 Item 2. Properties 12 Item 3. Legal Proceedings 12 Item 4. Removed and Reserved 12 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 13 Item 6. Selected Financial Data 14 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 14 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 19 Item 8. Financial Statements and Supplementary Data 20 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 36 Item 9A. Controls and Procedures 36 Item 9B. Other Information 36 PART III Item 10. Directors, Executive Officers and Corporate Governance 37 Item 11. Executive Compensation 43 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 47 Item 13. Certain Relationships and Related Transactions, and Director Independence 48 Item 14. Principal Accounting Fees and Services 49 PART IV Item 15. Exhibits and Financial Statement Schedules 50 SIGNATURES 52 Table of Contents PACIFIC HEALTH CARE ORGANIZATION, INC. Throughout this annual report on Form 10-K, unless the context indicates otherwise, the terms, “we,” “us,” “our” or “the Company” refer to Pacific Health Care Organization, Inc., (“PHCO”) and our wholly-owned subsidiaries Medex Healthcare, Inc. (“Medex”) and Industrial Resolutions Coalition, Inc. (“IRC”), Arissa Managed Care, Inc. (“Arissa”), Medex Managed Care, Inc. (“MMC”), Medex Legal Support, Inc., (“MLS”) and Medex Medical Management, Inc. (“MMM”). Forward-Looking Statements This annual report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Act of 1934, as amended, that are based on our management’s beliefs and assumptions and on information currently available to our management.For this purpose any statement contained in this annual report on Form 10-K that is not a statement of historical fact may be deemed to be forward-looking, including, but not limited to statements about future demand for the products and services we offer, changes in the composition of the products and services we offer, future revenues, expenses, results of operations, liquidity and capital resources or cash flows, or our actions, intentions, plans, strategies and objectives.Without limiting the foregoing, words such as “believe,” “expect,” “project,” “intend,” “estimate,” “budget,” “plan,” “forecast,” “predict,” “may,” “will,” “could,” “should,” or “anticipate” or comparable terminology are intended to identify forward-looking statements.These statements by their nature involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance or achievements or the industry to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.Such factors include, but are not limited to, economic conditions generally and in the industry in which we and our customers participate; competition within our industry, including competition from much larger competitors; legislative requirements or changes which could render our services less competitive or obsolete; our failure to successfully develop new services and/or products or to anticipate current or prospective customers’ needs; price increases or employee limitations; and delays, reductions, or cancellations of contracts we have previously entered. Forward-looking statements are predictions and not guarantees of future performance or events.Forward-looking statements are based on current industry, financial and economic information, which we have assessed but which by its nature is dynamic and subject to rapid and possibly abrupt changes.Our actual results could differ materially from those stated or implied by such forward-looking statements due to risks and uncertainties associated with our business.We hereby qualify all our forward-looking statements by these cautionary statements. These forward-looking statements speak only as of their dates and should not be unduly relied upon.We undertake no obligation to publicly update or revise any forward-looking statements whether as a result of new information, future events or otherwise (other than pursuant to reporting obligations imposed on registrants pursuant to the Securities Exchange Act of 1934) to reflect subsequent events or circumstances. The following discussion should be read in conjunction with our financial statements and the related notes contained elsewhere in this annual report on Form 10-K and in our other filings with the Securities and Exchange Commission. 3 Table of Contents PART I ITEM 1.BUSINESS Company History Pacific Health Care Organization, Inc. was incorporated under the laws of the state of Utah on April 17, 1970 under the name Clear Air, Inc.The Company changed its name to Pacific Health Care Organization, Inc. on January 31, 2001.On February 26, 2001, we acquired Medex Healthcare, Inc. a California corporation organized March 4, 1994, in a share for share exchange.Medex is a wholly-owned subsidiary of the Company.Medex is in the business of managing and administering both Health Care Organizations (“HCOs”) and Medical Provider Networks (”MPNs”) in the state of California.On August 14, 2001, we formed the corporation now known as Industrial Resolutions Coalition, Inc. as a wholly-owned subsidiary of PHCO.IRC participates in the business of creating legal agreements for the implementation and administration of Workers’ Compensation Carve-Outs for California employers with collective bargaining units. On June 30, 2010 we acquired Arissa Managed Care, Inc. a Nevada corporation organized September 1, 2009 by purchasing all of its outstanding common stock.On February 2, 2012 Arissa changed its name to Medex Legal Support, Inc.MLS plans to offer lien representation services to clients.On March 16, 2011 we incorporated Medex Managed Care, Inc. in the state of Nevada, as a wholly owned subsidiary of the Company.In April 2011, MMC took over the responsibilities of overseeing and managing the utilization review and managed bill review business previously managed by our subsidiary, Medex.On February 13, 2012 we incorporated Medex Medical Management, Inc. in the state of Nevada, as a wholly owned subsidiary of the Company.MMM will be responsible for overseeing and managing nurse case management services previously managed by our subsidiary Medex. Business of the Company Through our wholly-owned subsidiaries we provide a range of workers’ compensation solutions to employers in California.These services include managing and administering Health Care Organizations and Medical Provider Networks, implementing and administering Workers’ Compensation Carve-Outs, utilization review, medical bill review and nurse case management.We are also preparing to offer lien representation services. Medex Healthcare, Inc. Through our two HCO licenses, we offer injured workers a choice of enrolling in an HCO with a network managed by primary care providers requiring a referral to specialists or a second HCO where injured workers do not need any prior authorization to be seen and treated by specialists. The two HCO certifications obtained by Medex cover the entire state of California.Medical and indemnity costs associated with workers’ compensation in the state California are billions of dollars annually.Our two HCO certified programs have contracted with over 3,900 individual providers and clinics, as well as hospitals, pharmacies, rehabilitation centers and other ancillary services making our HCOs capable of providing comprehensive medical services throughout this region.We are continually developing these networks based upon the nominations of new clients and the approvals of their claims’ administrators.Provider credentialing is performed by Medex. As discussed above, under the HCO guidelines, all HCOs are required to pay certain fees.These requirements increase the administrative costs of an HCO, although, as a result of the restructuring of the HCO enrollment fee, such differences are no longer substantial. Due to multiple HCO requirements, many clients opt to use the less complicated MPN even though the client has less control over the employee’s claim.The HCO program gives the client, in most cases, 180 days of medical control in a provider network within which the client has the ability to direct the claim. The injured worker may change physicians once, but may not leave the network.Whereas the MPN program seems to allow medical control for the life of the claim, but contains provisions that allow the employer client’s control of only the initial treatment before the employee can treat with anyone in the network.In addition, the MPN statute and regulations allow the injured worker to dispute treatment decisions, leading to second and third opinions, and then a review by an Independent Medical Reviewer, whose decision can end up with the employer client losing medical control.A significant number of employer clients have availed themselves of the MPN.Others utilize the provisions of the HCO plus MPN program. Unlike HCOs, MPNs are not assessed annual fees and no annual enrollment notice delivery requirements.MPN’s are only required to provide an enrollment notice at the time the employee first joins the MPN and a second notice must be delivered to the employee at the time he suffers a workplace injury.As a result, there are fewer administrative costs associated with administering an MPN program, which allows MPNs to market their services at a lower cost fees than HCOs. 4 Table of Contents We maintain ongoing discussions with insurance brokers, carriers, third party administrators, managed care organizations and with representatives of self-insured employers, both as partners and potential clients.Based on potential cost savings to employers and the approximately fourteen million workers eligible for our services, we expect that employers will continue to sign contracts with us to retain our services. The amounts we charge employers per enrollee may vary based upon factors such as employer history and exposure to risk; for instance, a construction company would likely pay more than a payroll service company.In addition, employers who have thousands of enrollees are more likely to get a discount. Because we contract with medical providers, who own their own medical equipment, we have not incurred significant capital expenditures.We do, however, incur fixed costs such as liability insurance and other usual costs of running a business. Ancillary Services We have access to a full range of ancillary services to cover all requirements of the DIR.This includes interpreter services, ambulances, physical therapy, occupational therapy, pharmacies and much more.The ancillary services are vital to ensure there is a complete network capable of independently providing all care that may be necessary. Industry Background In July 1993 the California legislature passed Assembly Bill 110 (“AB 110” or the “bill”) and deregulated the premiums paid by employers for workers’ compensation insurance.These two events have given rise to our business. AB 110 was a collaboration of efforts from both employers and workers’ compensation insurance carriers, in an effort to curtail employers from leaving California due to escalating workers’ compensation costs.The bill was designed to address the problem of rising medical costs and poor quality of care provided to injured workers.Two of the major problems with the system, as identified by the legislature, were fraud, (including malingering), and the lack of managed care programs that allowed control of the quality of medical care of an injured worker beyond thirty days.AB 110 created a new health care delivery body to solve the unique medical and legal issues associated with workers’ compensation.The health care delivery entities established under AB 110 are known as Health Care Organizations.HCOs are networks of health care professionals specializing in the treatment of workplace injuries and in back-to-work rehabilitation and training.An HCO does not waive the statutory obligation of companies to either possess workers’ compensation insurance or qualify as permissibly self-insured entities. HCOs were created to appeal to employees, while providing substantial savings to employers.This is accomplished by providing high quality medical care with professional oversight and increasing the length of time the employer is involved in the medical care provided to injured workers.The increased length in control is designed to decrease the incidence of fraudulent claims and disability awards and is also based upon the notion that if there is more control over medical treatment there will be more control over costs, and subsequently, more control over getting injured workers back on the job.The intent of the increase in control was to reduce the costs of claims and thereby reduce workers’ compensation premiums. In addition, the law requires that employers who use HCOs give employees a choice of managed care physicians within the HCO for treatment that is designed to increase quality and give employees a fair say in their treatment. Prior to the passing of the bill, premiums paid by employers were fixed by law at a rate that was only dependent upon the occupation of the workers covered under the policy.In passing this legislation, the California legislature deregulated the premiums paid by employers.This encouraged competition for market share in the workers’ compensation insurance business.The increased competition initially drove premiums down to levels that were not sustainable.In response, insurers raised insurance premiums in 2002-2003 to unprecedented levels.Premiums have now been reduced somewhat due to reforms which were passed in 2003.High premiums and overall costs of workers’ compensation continue to drive employers to search for alternative workers’ compensation programs such as the HCOs created by AB 110. In 2004, the California legislature enacted new laws that created Medical Provider Networks.Like an HCO, an MPN is a network of health care professionals, but MPN networks do not require the same level of medical expertise in treating work place injuries.Under an MPN program, the employer dictates which physician the injured employee will see for the initial visit.Thereafter, the employee can choose to treat with any physician within the MPN network.Under the MPN program, however, for as long as the employee seeks treatment for his injury, he can only seek treatment from physicians within the MPN network. By virtue of our continued certification as an HCO, we were statutorily deemed to be qualified as an approved MPN on January 1, 2005.Because we already had qualified networks in place through our HCO program, we began offering MPN services in January 2005.As a licensed HCO and MPN, we are able to offer our clients an HCO program, an MPN program, and a hybrid of the HCO and MPN programs.Under this hybrid model, an employer can enroll its employees in the HCO program, and then prior to the expiration of the 90 or 180 day treatment period under the HCO program, the employer can enroll the employee into the MPN program.This allows employers to take advantage of both programs.We believe that we are currently the only entity that offers both programs together in a hybrid program. 5 Table of Contents In January 2010 revisions were made to the HCO regulations to make HCOs more competitive with MPNs, providing a viable network option for workers’ compensation care. The California Division of Workers’ Compensation (“DWC”) has reported that studies have shown that network care is associated with lower costs for employers and better return to work outcomes for injured workers. The revised regulations reduced HCO fees and eliminated duplicative HCO reporting requirements. Prior to the changes, annual HCO enrollment fees were based on a per enrolled fee. In 2010, the annual assessment structure has revised to provide for a flat fee structure.This change to a flat fee structure significantly reduced the fees associated with HCO administration. Medex maintains direct contractual agreements with the primary and specialist healthcare providers in its networks for treatment of the injured workers of employer clients of Medex who are enrollees under the HCO or covered employees under the MPN.These agreements govern the relationship between Medex and the provider, including the obligations of the provider relating to hours of accessibility, reporting requirements, referral procedures, regulatory compliance, methodology for authorizations, compensation schedules, insurance requirements, utilization review, and grievance procedures.All agreements are in compliance with the requirements of the DWC and have been approved through the HCO certification process. The providers within our networks are paid by various payers in accordance with the appropriate California Workers’ Compensation Fee Schedule, unless such provider has entered into a discounted contract with a preferred provider organization (“PPO”), and the employer (through the payer) has contractually accessed those discounted rates for the employer client.The California Workers’ Compensation Fee Schedule, which is created by the DWC, regulates the maximum allowable fees payable under workers’ compensation for procedures performed by a variety of health treatment providers.The fee schedule also includes fees for hospital treatments.The purpose of the fee schedule is to standardize the billing process by using uniform procedure descriptions and to set maximum reimbursement levels for such covered services. The providers within our networks are paid by the payer, either the workers’ compensation insurance carrier with whom the employer contracts, or a permissibly self-insured employer authorized by the California Department of Industrial Relations (“DIR”) Self Insurance Plan.Either of these entities may utilize a third party administrator (“TPA”). Care-related decisions are dictated by the care providers within our networks.Our network providers are expected to treat within the provisions of state-approved evidence-based guidelines.Requests for authorization for services and/or procedures may be subject to utilization review pursuant to the guidelines and procedures found in the California Labor Code. HCO/MPN Certification Process All applications for HCO license certification are processed by the DIR.All applications for MPN license certification are processed by the DWC.The application process is time consuming and requires descriptions of applicant’s organization and planned methods of operation. The applicant for HCO certification or MPN approval must develop a contracted network of providers for all of the necessary medical services that injured workers may need.An HCO network must be developed to the satisfaction of the DIR, and an MPN network must meet the satisfaction of the DWC.Given the wide range of medical providers needed over a large geographical area, this is a significant undertaking.The network of providers must be under direct contract with the HCO applicant and be willing to provide the various services in their specialty.All contracts must be approved by the DIR or DWC, as applicable, so as to assure the best of care will be provided to the injured worker. The HCO or MPN applicant must develop committees of providers that will ensure the injured worker receives the best of care.For an HCO applicant this requirement includes the development of Quality Assurance, Utilization, Work Safety, Educational and Grievance committees.For an MPN applicant this includes the geographic service areas of the provider, employee notification process, continuity of care policy, transfer of care policy and economic profiling statement. Finally, an HCO or MPN applicant must demonstrate to the satisfaction of the DIR or the DWR, as applicable, that it has the resources necessary to manage and administer a large network of providers.To establish the HCO applicant’s ability to administer a network, it requires the applicant to furnish the details of its operating system to the DIR or DWC in writing. 6 Table of Contents Medex received its first HCO license on March 15, 1997, for its network of primary care providers.Medex later received a second HCO license on October 10, 2000, for its network of primary and specialized care providers. We are required to renew our HCO certifications every three years.Both certification are current through mid 2012.Although time consuming, the renewal process is relatively straight forward.Given that we have historically always been successful in renewing our licenses, barring a change in policy or practice, we do not anticipate problems in renewing our licenses when they come up for renewal. Physicians We strive to select physicians known for excellence and experience in providing workers’ compensation care and writing ratable and defensible medical reports.Medex has been able to recruit physicians with exceptional credentials and reputations. We recruit physicians and allied health workers who reflect the ethnic and cultural diversity of California, thus enabling injured workers to readily find a physician who speaks their native tongue.We believe this is a benefit for injured workers and will assist in ensuring a prompt return to the workplace. HCO Committees In compliance with AB 110, we have seven committees to provide the best possible care to injured workers.The following briefly describes each committee: Quality Assurance As the name implies this committee is charged with the responsibility of monitoring the quality of care that the HCO providers are delivering to the employees.The ultimate oversight and responsibility for this committee is maintained by the Medical Director. Utilization Review This committee is responsible for monitoring Provider/Enrollee utilization of health care services under the plan.The activities are reflected in reports documenting examinations of procedures, provider use patterns and other matters. Case Management The Case Management Committee (“CMC”) is charged with working with both the injured worker and the employers to coordinate return to work issues.For example, seeking light duties for an injured worker rather than allowing a protracted period of disability.Our ability to compress the time frame between an injured worker’s first report of injury and return to work is the most critical factor in the management of workers’ compensation care.The number of work days the employee misses due to disability translates into great costs to the employer, through medical costs, loss of productivity, the need to hire temporary help and disability insurance indemnity payments.The caseworker will become an intermediary between the physician, employer and employee by coordinating the return of the worker to a position he or she is capable of carrying out while recovering. 7 Table of Contents Work Safety We believe that the best method to reduce work-related costs is to prevent work-related injuries from occurring.This committee is a workplace safety conditions and health committee that makes suggestions for ways to improve workplace conditions and to promote healthy habits.This committee seeks to promote safety and health by providing training for workers and employers in methods of avoiding work place injuries.For instance, training may include safe methods to lift heavy objects, proper use of safety equipment and safe operation of machinery.In addition, if agreeable to employer and employee, we can provide drug and alcohol testing to attempt to mitigate injuries that may be caused by these problems.Furthermore, we may provide anonymous referral services for drug and alcohol treatment services. Grievance This committee is responsible to inform employees upon enrollment and annually thereafter of procedures for processing and resolving grievances.This includes the location and telephone number where grievances may be submitted and where complaint forms are available to employees.We establish procedures for continuously reviewing the quality of care, performance of medical personnel and utilization of services to prevent causes for complaint. Provider Licensing & Performance Review Contracting with a high quality professional staff is critical in creating a workers’ compensation health care delivery system because in workers’ compensation the physician performs additional unique tasks.A workers’ compensation physician must understand the requirements of a patient’s job to make informed return-to-work recommendations and the physician needs to know how to make impairment ratings and be willing to testify in disputed cases.In addition, the physician must be a healer and patient’s advocate.These additional demands make it necessary to use different criteria to select workers’ compensation physicians.We monitor the performance of network physicians.Physicians who produce high quality, cost effective health care are provided with more patients, while physicians who do not are eliminated from the network. Physicians’ Continuing Education Physicians are reviewed for the latest theories and techniques in treating workplace injuries.Protocols and treatment plan suggestions are distributed to providers on the basis of results of outcome studies as established by ACOEM, (American College of Occupational and Environmental Medicine), the State of California’s Division of Workers’ Compensation, and the Medical Disability Advisor. Industrial Resolutions Coalition, Inc. In 2001, we incorporated Workers Compensation Assistance, Inc., (now known as Industrial Resolutions Coalition, Inc.), as a wholly-owned subsidiary with the intent of pursuing other opportunities in the workers’ compensation field.Toward the end of 2007, we identified a business opportunity within the workers’ compensation field that we have begun to pursue.Through IRC, we seek to create legal agreements for the implementation of Workers’ Compensation Carve-Outs for California employers with collective bargaining units, and the administration of such programs within the statutory and regulatory requirements. The California legislature permits employers and employees to engage in collective bargaining over alternative systems to resolve disputes in the workers’ compensation context.These systems are called carve-outs because the employers and employees covered by such collective bargaining agreements are carved out from the state workers’ compensation system.The goals of a carve-out include: · improving safety programs and having fewer injury and illness claims; · increasing access to quality medical providers and medical evaluators; · lowering costs of medical care; · reducing disputes; · improving collaboration between unions and employers; · increasing satisfaction of all parties; and · providing the opportunity for continuous improvement by renegotiating the terms of the carve-out on an as-needed basis. 8 Table of Contents Unions and employers are allowed to agree on the following through collective bargaining: · an alternative dispute resolution process in place of most hearings before a workers’ compensation judge; · a mutually agreed upon list of medical providers and medical evaluators; and · a mutually agreed upon list of vocational rehabilitation providers. California law mandates a number of requirements including: · that the carve-out process does not diminish compensation to injured workers; and · that the alternative dispute resolution process retain the right to appeal to the reconsideration unit of the Workers’ Compensation Appeals Board (“WCAB”) and, ultimately, to the state courts of appeal. Only unions may initiate the carve-out process by petitioning the Administrative Director of the DWC (the “AD”).The AD will review the petition according to the statutory requirements and issue a letter allowing each employer and labor representative a one-year window for negotiations.The parties may jointly request a one-year extension to negotiate the labor-management agreement.No labor-management agreement may deny the right to representation by counsel at any stages during the alternative dispute resolution process. Many critical issues in workers’ compensation are legal questions determined by medical findings.This is referred to as the medical-legal process and is distinct from medical treatment.Medical-legal evaluations may become necessary when any question of the employee’s entitlement to benefits is not satisfactorily resolved by the reports of the treating physician.Improved communication with the treating physician may reduce the need for a separate medical-legal evaluation. The carve-out agreement may provide for a list of physicians to be used when a medical-legal exam is needed. IRC will contractually establish an alternative dispute resolution process that is negotiated by labor and management for individual unions and joint-trust committees with whom it has negotiated agreements.IRC will perform, administer or employ ombudsmen, mediators, and arbitrators in the dispute resolution process.In some cases, IRC will train and administer employers and/or union members acting as ombudsmen and mediators. Generally, the process starts with an ombudsman.Carve-out agreements typically provide that the ombudsman will be a neutral person available to all parties, who can provide information to injured workers and who attempts to avert or resolve disputes at an early stage.For example, the ombudsman may provide information on whether an injury is eligible for workers’ compensation and on benefits and may resolve any problems with the delivery of medical benefits. If resolution of a workers’ compensation problem is unsuccessful at the level of the ombudsman, the injured worker may move the matter to the next step, which typically is formal mediation by an independent, neutral mediator.If mediation is unsuccessful, the parties may turn to an outside neutral arbitrator – often a retired worker's compensation administrative law judge.In addition, injured workers may at any stage hire an attorney to advise them in the dispute resolution process, although the attorney’s role may be limited in construction industry carve-out agreements, where legislation allows labor and management to proceed up to the arbitration portion of the dispute resolution process without representation of legal counsel.This helps to significantly limit the percentage of matters that are actually litigated. Legislative statute requires that an appeals process be maintained in a carve-out.Therefore, the arbitrator’s decision may be appealed to the reconsideration unit of the Workers’ Compensation Appeals Board and, ultimately, to the state courts of appeal.IRC is trained to appear at these WCAB hearings. IRC has expertise in the development of legal contracts, knowledge of negotiations of labor-management committees, and professional understanding of the medical and legal aspects of California workers’ compensation. 9 Table of Contents Because we already have established health care networks, we considered pursuing this market directly through Medex.Workers’ unions, however, have historically been opposed to HCO programs, including Medex.Medex has been largely unable to place its services into employers with union participation in both the private and public sectors because the HCO statute requires that the unions authorize the use of the HCO program.Unions have been opposed to authorizing the use of HCO programs because the HCO program is selected by the employer with no input whatsoever from labor participants.The major unions, especially those involved in schools and governmental entities (municipalities, etc.), have historically refused to allow employers to implement the HCO.All the unions in the California Labor Federation have also refused to participate in HCO programs.The same objections have been raised regarding the use of the MPN, i.e., no input from labor representatives. Medex Managed Care, Inc. In March 2011 we incorporated Medex Managed Care, Inc., in the state of Nevada, as a wholly owned subsidiary of the Company.In April 2011 MMC took over the responsibilities of overseeing and managing the utilization review and medical bill review business previously managed by Medex. Utilization Review Utilization reviewincludesutilization review or utilization management functions that prospectively, retrospectively, or concurrently review and approve, modify, delay, or deny, based in whole or in part on medical necessity to cure and relieve, treatment recommendations by physicians,prior to, retrospectively, or concurrent with the provision of such medical treatment services pursuant to California Workers’ Compensation law, or other jurisdictional statutes. We provide UR to self-insured clients, insurance companies and public entities.UR helps to reduce costs for the payor and determine if the recommended treatment is appropriate.MMC offers automated review services that can cut the overhead costs of our client and increase payor savings.Our UR staff is experienced in the workers’ compensation industry and dedicated to provide a high standard of customer service. Medical Bill Review Medical bill review(“MBR”)refers to professional analysis of medical provider, services, or equipment billing to ascertain the proper reimbursement. Such services include, but are not limited to, coding review and rebundling, reasonable and customary review, fee schedule analysis, out-of-network bill review, pharmacy review, PPO management, and repricing. In connection with our MBR services, we provide bill review (cost containment) services to self-insured employers, insurance companies and the public sector to help reduce medical expenses paid by our customers.In providing these services we provide network savings on top of State Fee Schedule savings allowing top provider networks to achieve savings. We offer our clients with quick turnaround, state of the art software and the expertise of our bill review staff.We are committed to service and believe the reputation of our staff sets us apart from our competition. Medex Medical Management, Inc. On February 13, 2012 we incorporated Medex Medical Management, Inc. (“MMM”) in the state of Nevada, as a wholly owned subsidiary of the Company.MMM will be responsible for overseeing and managing nurse case management (“NCM”) services previously managed by our subsidiary Medex. 10 Table of Contents Nurse Case Management Nurse case management is a collaborative process that assesses, plans, implements, coordinates, monitors, and evaluates the options and services required to meet an injured worker’s health needs. Our nurse case managers use communication and available resources to promote quality, cost-effective outcomes with the goal of returning the injured worker to gainful employment and maximum medical improvement as soon as medically appropriate. Our credentialed registered nurses have expertise in various clinical areas and extensive backgrounds in workers’ compensation.This combination allows our nurses the opportunity to facilitate the medical treatment while understanding the nuances of workers’ compensation up to and including litigation.By providing these services, we contribute to effective delivery of medical treatment assuring the injured worker receives quality treatment in a timely and appropriate manner to return the worker to gainful employment. Medex Legal Support, Inc. In June 2010 we acquired Arissa Managed Care, Inc., as a wholly-owned subsidiary of the Company to sell services offered by Medex, IRC or any other subsidiary of the Company.In February 2012 Arissa changed its name to Medex Legal Support, Inc. and plans to offer to its customers all aspects of lien defense from negotiation to lien litigation, including filing petitions for reconsideration.MLS plans to provide its clients a broad comprehensive lien representation program, while settling liens resulting in high potential savings for its clients. Significant Customers During 2011 we had three customers that accounted for more than 10% of our total sales.The following table sets forth details regarding the percentage of total sales attributable to our significant customers in the past two years: Year ended December 31, Customer: Customer A 14
